            Case 2:21-cv-00443-RAJ-JRC Document 16 Filed 06/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10      WASTE ACTION PROJECT,
                                                              CASE NO. 2:21-cv-00443-RAJ-JRC
11                                Plaintiff,
                                                              ORDER RENOTING MOTION TO
12              v.                                            DISMISS AND SETTING
                                                              BRIEFING SCHEDULE
13      GIRARD RESOURCES & RECYCLING
        LLC,
14
                                  Defendant.
15

16          This matter is before the Court on referral from the District Court and on the parties’

17   stipulated motion to re-note the pending motion to dismiss (Dkt. 12), which is currently noted for

18   the Court’s consideration on June 25, 2021.

19          The parties request that the motion be re-noted to July 2, 2021, in light of plaintiff’s

20   counsel’s schedule. The parties also request that plaintiff’s response be due by 5:00 p.m., June

21   25, 2021, and that defendant’s reply brief be due by 11:59 p.m. on July 2, 2021. The Court

22   grants all these requests.

23

24

     ORDER RENOTING MOTION TO DISMISS AND
     SETTING BRIEFING SCHEDULE - 1
            Case 2:21-cv-00443-RAJ-JRC Document 16 Filed 06/09/21 Page 2 of 2




 1          The Clerk’s Office shall update the docket to reflect that the motion to dismiss (Dkt. 12)

 2   is re-noted for consideration on July 2, 2021, with the responsive brief due no later than 5:00

 3   p.m., June 25, 2021, and the reply brief due no later than 11:59 p.m., July 2, 2021.

 4          Dated this 9th day of June, 2021.

 5

 6

 7

 8
                                                          A
                                                          J. Richard Creatura
                                                          Chief United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER RENOTING MOTION TO DISMISS AND
     SETTING BRIEFING SCHEDULE - 2
